455 F.2d 523
BOLLINGER MACHINE SHOP AND SHIPYARDS, INC., Plaintiff-Appellee,v.EVELYN JEWEL, INC., and M/V JEWEL I, Defendant-Appellant.
No. 71-2058 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
March 2, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The judgment is modified so as to reflect the total award as One Thousand Four Hundred Eighty One Dollars and Ninety-Three Cents ($1,481.93).



**
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966